John I. Purtle, Justice, dissenting. The central issue in this case is whether the search warrant used to obtain the evidence described the place to be searched with sufficient particularity. The warrant authorized a search of the Quick Cash Pawn Shop, located at 6323 Asher Avenue in Little Rock. The business was operated by the appellant, who also lived in the same building. The place actually searched is a 6’ x 6’ concrete cubicle located in another part of the strip shopping center. Its only door opens into the alley to the west of the building. There was also a back entrance to the pawn shop, but it opened along the southern wall of the building. This property and the adjacent property on Asher Avenue consists of an L-shaped building. The long top end of the L abuts on Asher Avenue; the lower part extends eastward from the south end of the L to a point which also is the east wall of the building occupied by the appellant. The pawn shop had a glass front window facing Asher Avenue which apparently enabled the police to observe the appellant’s business for a period of two weeks. What they observed is not known. It was impossible for the officers, or anyone else situated across Asher Avenue, to observe the alleged bookmaking which was being conducted in the 6’ x 6’ concrete cubicle. All they could have seen was that the appellant was carrying on some sort of business in the pawn shop. Since there is no possible point of entry between the pawn shop in the short section of the building and the cubicle where the appellant was arrested, it is quite unlikely that the police observed any illegal activity whatsoever. The results of the search warrant are not to be considered in determining the reasonableness for the issuance of the search warrant. As usual, there was a confidential informant. His information, coupled with verification by telephone by the police, was all that was furnished, apart from the telephone listing for the issuance of the search warrant. Even if there had been a proper foundation for the warrant, it was issued for the wrong áddress. Therefore, the police had no right to search the 6’ x 6’ cubicle which faced the alley because it was neither a part of the pawn shop nor located at 6323 Asher Avenue. I am not particularly troubled by the holding of the court that there was probable cause for the issuance of a search warrant. It bothers me, however, that the majority fails to discern the difference in the address authorized to be searched and the place actually searched. Absent the appellant’s invitation, the police had no right to search the cubicle where he allegedly operated a gambling house. Moreover, it is most difficult for me to visualize a gambling house operating in a 6’ x 6’ concrete cubicle which has no facilities for the accommodation of even one patron. My greatest objection to this opinion is identical to that stated in the dissent in Thompson v. State, 298 Ark. 502, 769 S.W.2d 6 (1989). So far as I am concerned, you cannot make a gambling house out of a telephone booth. My real dissent is addressed to the law and the wrong interpretation this court has long given to it.